DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s request for continued examination filed on February 23, 2022 as a result of the Final Office Actioned filed on December 9, 2021. 
Claims 1-6, 8-14 have been examined in this application. 
No new information disclosure statement has been filed. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.

Response to Arguments
Applicant's arguments, filed on 02/23/2022, see pages 8-9, regarding claim objections have been considered and are persuasive. The objections are withdrawn. 
Applicant's arguments, filed on 02/23/2022, see page 9 with regards to claim interpretation under 35 U.S.C. §112 (f) have been fully considered and are persuasive. The interpretation of the claims under 112 (f) is withdrawn. 
Applicant's arguments, see pages 9-11, in regards to claim rejections under 35 U.S.C. §112 (a) and (b) have been fully considered and are persuasive. The rejections of the claims are withdrawn. 
Applicant's arguments, see pages 13-17 in regards to claim rejections under 35 U.S.C. §102/103 have been fully considered but are partially persuasive. 
Applicant argues that the reference to Abe fails to teach the amended claim limitations; specifically the sample data determination, performing preprocessing operation, and determining whether the payment data corresponds to an abnormal transaction. 
The Examiner respectfully disagrees. 
Abe as a whole is based specifically on obtaining, storing, analyzing a plurality of transaction data from various points / users and using the analyzed data to generate models and filters, which continuously cause the system as described by Abe to determine whether the transactions analyzed are fraudulent or not. 
As a result, the argument that Abe fails to teach the sample data determination is not persuasive. Abe teaches using any form of data sampling, small or large and so on. Abe also recites explicitly that obviously the more data obtained and analyzed, the more accurate or trained the algorithm will be to detect fraudulent transactions. It is obvious that a sample rate is also dependent on system operation means and costs. Having a very large sample will result in over collection of data and require higher computer computation powers and time to analyze.
Abe also teaches using correlation means to analyze the obtained data to develop an algorithm to monitor future transactions and determine a fraud potential; see Paragraphs 0032, 0040-0041, and 0056 and 0120. The claim limitation argued by the Applicant does not require that all forms of data processing be carried out. The limitations requires that only one of the multiply claimed operations be carried out; claim recites “at least one of…”
Finally, regarding the use of a machine generated or learning algorithm to monitor transactions, the Examiner has provided multiple explanations and citation where Abe explicitly teaches the claimed limitation. Again, Abe’s foundation of detecting fraud is based on a machine learning algorithm. See at least Paragraphs 0086-0087, 0074-0078, 0110-0114 and 0132.
The limitation argued by the Applicant regarding the extracted feature amounts mostly to intended use because the actual determination of whether the payment data corresponds to an abnormal transaction by applying a machine learning algorithm is not positively recited. The limitation at issue is merely directed to only using the extracted features. Even if the claim overcame the above identified issue, the claim is still taught by Abe. See citations and rejection below. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 3, 5, and 11, the claims recite applying “one machine learning algorithm.” The claims from which claims 3, 5, and 11 depend from already recite using “a machine learning algorithm.” Therefore, it is not clear whether the “one machine learning algorithm” is the same or different than the claimed “a machine learning algorithm.”
For purposes of examination, any teaching of a single machine learning algorithm will be determined as reading on the claimed limitations. 
All dependent claims are rejected under the same rational and for mere dependence on the rejected claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2015/0262185 to Abe et al. (“Abe”).

Per claims 1, 9, and 14 Abe teaches:
An abnormal financial transaction detection apparatus, comprising [Abstract, Paragraph 0035 and Claim 8 and Figures 1-3]: 
a memory storing a program; and a processor configured to execute the program . causing the processor to perform operations comprising: (“SDPU 10 is strictly controlled and limited by a comprehensive security system 19, which restricts access to both data and program execution. Security system 19 includes, e.g., a secure I/O system 18, a secure tamperproof processor 20, such as the IBM PCI 4758 coprocessor or "4758," an encryption system 24, a secure communication channel 23, etc. Thus, SPDU 10 provides a secure execution environment where execution behavior cannot be monitored, a secure memory 21 where programs and other data cannot be read, and a secure communication channel where communications cannot be monitored”) [Paragraphs 0036, and Figures 1-2]:
acquiring payment data (system receives a new data for a transaction – new transaction ID for example) [Paragraphs  0010, and 0078];
performing a data preprocessing operation on the payment data, the data preprocessing operation comprising at least one of normalization, quantification, and de- duplication of each item included in the payment data (utilizing correlation analysis on the transaction data) [Paragraphs 0032, 0040-0041, and 0056 and 0120];
extracting at least one feature adaptively determined in advance from results of the data preprocessing operation (data obtained about previous transaction predetermines the type of filters or model on how to authenticate transactions) [Paragraphs 0037, 0056, 0087, 0110, and 0114 and Figure 2],
using the at least one extracted feature to determine whether the payment data correspond to an abnormal transaction by applying a machine learning algorithm adaptively determined in advance; and determining an amount of sampling data to be under-sampled or over-sampled based on computing performance of the abnormal financial transaction detection apparatus [Paragraphs 0086-0087, 0074-0078, 0110-0114 and 0132],
The Examiner notes that the following limitations are not given any patentable weight because they amount to merely intended use: “to determine whether the payment data correspond to an abnormal transaction by applying a machine learning algorithm adaptively determined in advance; and determining an amount of sampling data to be under-sampled or over-sampled based on computing performance of the abnormal financial transaction detection apparatus.” The claim limitation as a whole is merely directed to using a feature that is extracted. The claim must be amended to positively capture the intended use language and incorporating that an extracted features is used in order to overcome the issues. 
wherein the at least one extracted feature is adaptively determined from among multiple items included in the payment data based on sampling rates between abnormal transaction payment data and normal transaction payment data included in payment data accumulated for a preset period of time and based on a sampling rate showing a highest detection rate among the sampling rates [Paragraphs 0011-0013, 0032, 0045-0046, 0078, 0094 and Figures 1-2].
Per claim 2, Abe teaches wherein the multiple items included in the payment data comprise at least one of payment identification information, payment means information, payment time information, payment amount information, user information, and service identification information (transaction ID is used to relate the transaction to other transactions to determine fraud) [Paragraphs 0076-0078].
Per claims 3, and 13 Abe teaches wherein the processor is configured to select one machine learning algorithm showing a highest detection rate for the payment data accumulated for the preset period of time from among multiple machine learning algorithms to adaptively determine the one machine learning algorithm, and wherein the one machine learning algorithm is based on an unsupervised learning method (the algorithm selected is based on sampled data and detection of payment data based on many algorithms directed to fraud detection. “Numerous fraud detection applications and techniques have been proposed, which make use of a range of approaches including fuzzy logic and artificial intelligence (e.g., machine learning, data mining, neural networks, etc.)”) [Paragraphs 0004, and 0074-0079].
Per claim 8, Abe teaches further comprising: a communication unit, wherein the processor is configured to communicate with the server that intercepts the abnormal transaction through the communication unit, wherein when the payment data are determined as the abnormal transaction, the processor is configured to provide information about the abnormal transaction to the server through the communication unit (interface 16 communicates the result to the external entity such as a server/bank) [Paragraph 0035 and Figures 1-2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abe, as applied to claims 1 and 9 above, in view of U.S. Patent Application Publication 2016/0247175 to Milton et al. (“Milton”).

Per claims 4 and 10, Abe teaches wherein the processor is configured to sample the payment data accumulated for the preset period of time with each of the sampling rates; and apply a filtering algorithm and [other algorithms] […] to the sampled payment data to determine multiple feature candidate groups including at least one feature, and the processor  is configured to determine a feature candidate group corresponding to the sampling rate showing the highest detection rate among the sampling rates from among the multiple feature candidate groups (the received data is analyzed using different methods including a filtering method and classifier methods to output a model featuring a group of data corresponding to the sampled rate and the highest detection from the multiple groups of data) [Paragraphs 0039, 0055-0057, 0074-0079, and 0082].
	Although Abe teaching analyzing different groups of data using a filtering techniques along with other techniques including classifying techniques, as indicated above, Abe does not explicitly teach utilizing a ranking algorithm to analyze the accumulated payment data for determining multiple feature candidate groups. 
	Milton teaches utilizing a ranking algorithm on transaction data received from different groups [Paragraphs 0037, 0088, and 0114].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Abe, which teaches utilizing multiple algorithms to analyze transaction data including filtering and classifying algorithms to detect abnormalities in transaction data collected from multiple groups, to include the teachings of Milton to explicitly disclose that a ranking algorithm can obviously be utilized to rank the likelihood that the transaction data is fraudulent based on the analysis of the group transaction data that resulted in the ranking of what is deemed as potentially fraudulent; thus increasing security measures when detecting fraudulent transactions.  
	Per claim 4, the following limitation is an intended use limitation which does not have any patentable weight: “to determine multiple feature candidate groups including at least one feature, and the processor is configured to determine a feature candidate group corresponding to the sampling rate showing the highest detection rate from among the multiple feature candidate groups.”

Per claims 5 and 11, Abe teaches wherein the processor is configured to select one machine learning algorithm showing a highest detection rate for the payment data accumulated for the preset period of time from among multiple machine learning algorithms learned using the multiple feature candidate groups, respectively, as the machine learning algorithm (a machine learning algorithms is selected based on utilizing the highest rate of data and time criteria) [Paragraphs 0004, 0041-0044, 0074-0080, 0012-0115].
Per claim 6, Abe teaches wherein the processor is configured to under-sample or over-sample under samples or oversamples the abnormal transaction payment data and the normal transaction payment data included in the payment data accumulated for the preset period of time with the multiple sampling rates, respectively (use of large sampling of data and small sampling of data can be carried out by the processor. The processor can also utilize random sampling) [Paragraphs 0004-0005, 0032, 0074, and 0087, 0123].
Per claim 12, Abe teaches further comprising: after the determining of whether the payment data correspond to the abnormal transaction, when the payment data are determined as the abnormal transaction, providing, by the processor, information about the abnormal transaction to an external server that intercepts the abnormal transaction (interface 16 communicates the result to the external entity such as a server/bank) [Paragraph 0035, 0074-0080].
	Per claim 12, the Examiner notes that the following limitation is a conditional limitation, which does not have to occur; thus resulting in the claim limitation not having patentable weight: “when the payment data are determined as an abnormal transaction, providing information about the abnormal transaction to an external server that intercepts an abnormal transaction.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
PGPUB 20180308025 to Bansal et al. teaches using machine learning algorithms to detect fraudulent transactions. Bansal also teaches using time thresholds, other constraints, using de-duplication / normalization determination of data, in generating machine learning algorithms to analyze transaction data. The majority of what is claimed by Applicant can be taught by Bansal.
The Examiner notes that Patent 8717917 discloses a majority of what the Applicant deems as their invention. Specifically, fraud or abnormal transaction detection based on sampling of data from a wide range of groups. Using sampling rate of the sample.
PGPUB 20080071939 discloses optimizing computer performance based on transaction analysis and transaction data analysis. 
PGPUB 2014/0282856 to Duke et al teaches using artificial intelligence, neural network, and machine learning capabilities. The software may also provide analytical functionality for pattern recognition, data mining, data prioritization and efficient storage, fraud and loss risk quantification, cluster and abnormality detection and prediction, model building, testing, validation and supervision, statistical and Bayesian inference, fraud detection performance characterization, trend detection and analysis, and data summarization. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        06/18/2022